Citation Nr: 0504388	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-12 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a shortened leg 
disorder.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD) and 
anxiety disorder.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO).  By a rating decision dated 
April 1999, the RO denied service connection for a back 
condition, malaria, headaches, nervous condition, prostate 
gland condition, and stomach condition.  In April 1999, the 
RO received the veteran's notice of disagreement (NOD) with 
the April 1999 rating decision.  In June 1999, the RO issued 
the statement of the case (SOC) regarding the issues of 
service connection for malaria, anxiety (claimed as nervous 
condition) and headaches.  In June 1999, the RO received the 
veteran's Substantive Appeal appealing the issues of the SOC.  

In May 2000, the Board denied service connection for malaria, 
headaches, and a psychiatric disorder for lack of evidence of 
well-grounded claims and remanded the issues of service 
connection for a back disorder, prostate gland disorder and 
stomach disorder.  In June 2000, the RO issued an SOC for the 
issues of service connection for a back condition, prostate 
gland condition, and stomach condition.  In June 2000, the RO 
received the veteran's Substantive Appeal as to the issue of 
service connection for the back problem.

By a June 2000 rating decision, the RO denied service 
connection for a short leg syndrome.  In August 2000, the RO 
received a statement from the veteran indicating that he 
wished to re-apply for a claim for service connection for a 
short leg syndrome and communicated that his claim was 
erroneously denied; the Board 


interprets this statement as a NOD with the June 2000 rating 
decision denying service connection for a short leg syndrome.  
See 38 C.F.R. § § 20.201, 20.202, 20.301 (2004).  The RO has 
not issued an SOC with respect to the issue of service 
connection for a short leg syndrome.

In August 2000, the RO received the veteran's claim for 
service connection for PTSD and bilateral hearing loss.  By a 
July 2001 rating decision, the RO reopened the issues of 
service connection for gastritis, reflux esophagitis, 
duodenitis, malaria, headaches, and anxiety disorder in light 
of the Veterans Claims Assistance Act of 2000 (VCAA); denied 
service connection for gastritis, malaria, headaches, anxiety 
disorder, back condition, shortened leg syndrome, hearing 
loss, PTSD, and prostate gland; denied a claim for a clear 
and unmistakable error (CUE) with the April 1999 and June 
2000 rating decisions regarding the issues of service 
connection for a back condition and a shortened leg syndrome.  
In November 2001, the RO received the NOD with the July 2001 
rating decision as to the issues of service connection for 
bilateral hearing loss, headaches, anxiety disorder, PTSD, 
back disorder, and short leg syndrome.  In November 2002, the 
RO issued a supplemental statement of the case (SSOC) 
regarding the issues of service connection for a back 
disorder and a short leg syndrome.  In December 2002, the 
Board assigned the case to the case development unit.  

In September 2003, the Board issued another remand for the 
issues of service connection for a shortened leg and back 
disorder after the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2) (2002) in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO has 
not issued SOCs as to the issues of service connection for 
bilateral hearing loss, headaches, anxiety disorder, and 
PTSD.

In a November 2004 statement, the veteran asserted that his 
bilateral tinnitus was related to his active service.  The 
issue is referred to the RO for appropriate action.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

VA law provides that an SSOC will not be used to announce an 
agency of original jurisdiction (AOJ's) decision on an issue 
not previously addressed in an SOC, or respond to a notice of 
disagreement on newly appealed issues that were not addressed 
in the SOC.  38 C.F.R. § 19.31 (2004).  In this case, the RO 
provided the veteran with an SSOC (November 2002) regarding 
the issue of service connection for a shortened leg syndrome 
but not an SOC.  Because the SSOC may not be substituted for 
an SOC, the Board finds that the AOJ should issue an SOC 
regarding service connection for a shortened leg syndrome.  

The Board also notes that the veteran has submitted a timely 
notice of disagreement with the July 2001 rating decision 
that denied, in pertinent part, service connection for 
bilateral hearing loss, headaches, and a psychiatric disorder 
to include PTSD and anxiety disorder.  The RO has not issued 
a statement of the case to the veteran which addresses those 
issues.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  
(The Board notes that the RO has denied the veteran's claim 
for a CUE; however, given that the veteran has timely 
submitted NODs to the issues of service connection for a back 
disorder and shortened leg syndrome and that a final decision 
regarding the issues of service connection for a back 
disorder and a shortened leg syndrome have not been rendered, 
the Board finds that the issue of a CUE to be moot.) 

The veteran has asserted that his back disorder is secondary 
to his shortened leg syndrome.  Because the issue of service 
connection for a back disorder is inextricably intertwined 
with the issue of service connection for shortened leg 
syndrome, the Board will also remand the issue of service 
connection for a back disorder.  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there is an outstanding matter that must 
be addressed by the RO in the first instance.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Furthermore, the claims folder does not contain a copy of the 
veteran's service medical records (SMRs).  An October 1998 
and June 2002 search records reflect that the veteran's SMRs 
were destroyed during a fire in July 1973 in the area where 
the veteran's service medical records were stored at the 
Records Center in St. Louis, Missouri.  In such cases, VA's 
duty to assist is heightened and includes an obligation to 
search alternative forms of records which support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Therefore, VA should request that the National 
Personnel Records Center (NPRC) perform a search to obtain 
Surgeon General Office's reports or morning reports.  

The June 1999 clinical report from S.W. Huddleston, M.D., 
reflects that the veteran received treatment from Dr. 
Huddleston around 1949.  Clinical documentation of the cited 
treatment is not of record.  VA should obtain all private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

1.  Notify the veteran of the information and 
evidence not of record that is necessary to 
substantiate the claim for service connection 
for bilateral hearing loss, headaches, and a 
psychiatric disorder to include PTSD and 
anxiety disorder.  

Also, provide information regarding aggravation 
of pre-service disability and secondary service 
connection (38 C.F.R. § 3.306 and 3.10).  

Ask the veteran to provide any evidence in his 
possession that pertains to the claims.  These 
may include in his narrative a description of 
his military occupation and general duties he 
performed at the time, contemporaneous letters 
to home, medical reports, statements from 
fellow service members, and newspaper articles 
that show evidence of his claimed in-service 
symptoms or disorders.  

2.  The RO should contact the veteran and ask 
him for his complete organization unit 
assignment at the time that he went on sick 
calls, if any.  

Using the information provided by the veteran, 
if any, and the information contained in the 
claims file, the RO should then perform another 
search with the National Personnel Records 
Center (NPRC) to search for service medical 
records, morning and sick call reports and/or 
reports from the Surgeon General's Office.  

If no additional governmental records from any 
source are located, the veteran should be so 
notified.  

3.  Request that he provide information as to 
all treatment of his shortened leg syndrome 
from Dr. S.W. Huddleston.  Upon receipt of the 
requested information and the appropriate 
release, the RO should contact Dr. Huddleston 
and request that he forward copies of all 
available clinical documentation (including 
those provided between 1949 to 1999) pertaining 
to treatment of the veteran for incorporation 
into the claims file.  Duplicate materials need 
not be submitted.



4. The RO should issue a statement of the case 
addressing the issues of service connection for 
shortened leg syndrome, bilateral hearing loss, 
headaches, and a psychiatric disorder to 
include PTSD and anxiety disorder.  The 
statement of the case should include a summary 
of the relevant evidence and citation to all 
relevant law and regulations. 38 U.S.C.A. § 
7105(d).  The veteran and his accredited 
representative should be advised of the time 
limit in which he may file a substantive appeal 
in this case. 38 C.F.R. § 20.302(b) (2004).  

5. The RO should then readjudicate the 
veteran's entitlement to service connection for 
a back disorder, a shortened leg syndrome, 
bilateral hearing loss, headaches, and a 
psychiatric disorder to include PTSD and an 
anxiety disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The veteran and his accredited 
representative should be given the opportunity 
to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



